Citation Nr: 0917359	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-31 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to 
September 1970 and from August 1973 to October 1990.  Service 
in Vietnam and award of the Bronze Star Medal and Air Medal 
are evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the Veteran's claim for 
service connection for peripheral neuropathy.  The Veteran 
disagreed and perfected an appeal.

In November 2008, the Veteran and his representative 
presented evidence and testimony at a hearing at the RO 
before the undersigned Acting Veterans Law Judge (AVLJ).  A 
transcript of the hearing has been associated with the 
Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

The Veteran seeks service connection for peripheral 
neuropathy, contending that such was caused by exposure to 
Agent Orange during his service as a helicopter pilot in 
Vietnam.  

In order for service connection to be granted, three elements 
must be present:  
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

With respect to element (1), there are numerous diagnoses of 
polyneuropathy of record.  Hickson element (1) is satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the injury here contended is exposure to Agent 
Orange.  The Veteran's service in Vietnam is not in dispute.  
Agent Orange exposure is presumed.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e) (2008).  Accordingly, Hickson 
element (2) is also satisfied as to injury.

With respect to crucial Hickson element (3), medical nexus, 
the diseases which are deemed to be associated with herbicide 
exposure include acute and subacute peripheral neuropathy, 
which is defined by the regulations as "transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolve within two years of the date 
of onset."  See 38 C.F.R. § 3.309(e), Note 2 (2008); but see 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630, 27,630-27,641 (May 20, 2003) 
[which classifies chronic persistent peripheral neuropathy as 
a condition specifically not associated with herbicide 
exposure].  The Veteran's polyneuropathy does not fall into 
the category of acute and subacute peripheral neuropathy.  
However, when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994).  

This case thus presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions concern the relationship, if 
any, between the Veteran's currently diagnosed polyneuropathy 
and active service, including presumed herbicide exposure 
therein.  These questions must be addressed by an 
appropriately qualified medical professional.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  
Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a medical 
professional to review the 
Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to the relationship, 
if any, between currently diagnosed 
polyneuropathy and the Veteran's 
military service, with specific 
consideration of presumed herbicide 
exposure in Vietnam.  If the 
reviewing medical professional 
believes that physical examination 
and/or diagnostic testing of the 
Veteran is necessary, such should 
be scheduled.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.  

2.  After completion of the 
foregoing and any other development 
deemed to be necessary, 
readjudicate the Veteran's claim 
for entitlement to service 
connection for peripheral 
neuropathy to include as due to 
herbicide exposure.  If the benefit 
sought on appeal remains denied, 
provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  Thereafter, the claims 
folder should be returned to the 
Board for further appellate review 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




